[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER PENDENTE LITE
On January 10, 2001, a hearing on motion number 104 was held. Both parties were represented by counsel and testimony was taken from each. Exhibits were offered. The following orders shall enter:
1. The plaintiff father shall pay to the defendant mother by way of child support the amount of One Hundred Eighty-nine Dollars ($189) per week.
2. The plaintiff shall pay no amount in alimony.
3. The plaintiff shall pay to the defendant one-half (1/2) the daycare/babysitting costs — or Forty-nine Dollars ($49.00) per week. His total weekly payment effective this date shall be $238.
4. The plaintiff shall pay one half (1/2) of the children's unreimbursed medical expenses.
5. With the exception of the telephone bill incurred monthly by the defendant, the plaintiff shall be responsible for all expenses incurred at 115-117 Overland Avenue in Bridgeport (See defendant's exhibit 4 and attachment to plaintiff's financial affidavit.). He shall, within seven (7) days of this order, make current the telephone bill still outstanding for November and December 2000. The defendant will thereafter have the telephone placed in her name and she will, beginning January of 2001, assume all monthly telephone charges. All outstanding bills (gas, water, cable, United Illuminating, first and second mortgage payments) are to be made current within thirty (30) days and thereafter kept current.
6. The plaintiff shall retain all rental income received from the tenant at 115-117 Overland Avenue in Bridgeport.
7. The plaintiff shall be responsible for all of his weekly expenses listed on his financial affidavit of January 10, 2001, in addition to the liabilities therein listed.
8. The defendant shall be responsible for all of her weekly expenses listed on her financial affidavit mistakenly dated January 11, 2001, as well as continuing to make the weekly payments listed in Section 3 of that affidavit and she shall assume her telephone bill beginning January of 2001.
SO ORDERED. CT Page 828
B.J. Sheedy, Judge